SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2013 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between June 01, 2013 and June 30, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons (X) Board of Directors ( ) Executive Officers ( ) Fiscal Committee ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 16 Under 0.01% Under 0.01% Shares Preferred 1,994,941 1.48% 0.72% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price (R$) Volume (R$) Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 31,500 R$ 8.24 R$ 259,560.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 13,600 R$ 8.25 R$ 112,200.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 900 R$ 8.26 R$ 7,434.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 30,100 R$ 8.27 R$ 248,927.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 36,000 R$ 8.30 R$ 298,800.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 16,100 R$ 8.42 R$ 135,562.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 36,000 R$ 8.46 R$ 304,560.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 20,000 R$ 8.51 R$ 170,200.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 24,000 R$ 8.56 R$ 205,440.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 15,000 R$ 8.25 R$ 123,750.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 1,800 R$ 8.27 R$ 14,886.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 25,900 R$ 8.42 R$ 218,078.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 12, 2013 10,000 R$ 8.51 R$ 85,100.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 12,000 R$ 8.30 R$ 99,600.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 600 R$ 8.31 R$ 4,986.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 24,000 R$ 8.43 R$ 202,320.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 17,500 R$ 8.44 R$ 147,700.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 10,000 R$ 8.46 R$ 84,600.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 15,500 R$ 8.47 R$ 131,285.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 12,000 R$ 8.48 R$ 101,760.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 900 R$ 8.50 R$ 7,650.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 12,700 R$ 8.51 R$ 108,077.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 11,600 R$ 8.62 R$ 99,992.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 21,100 R$ 8.25 R$ 174,075.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 14,400 R$ 8.31 R$ 119,664.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 12,500 R$ 8.44 R$ 105,500.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 11,500 R$ 8.47 R$ 97,405.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 1,000 R$ 8.46 R$ 8,460.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 11,100 R$ 8.50 R$ 94,350.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 3,300 R$ 8.51 R$ 28,083.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 13, 2013 30,000 R$ 8.49 R$ 254,700.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Buy June 14, 2013 9,700 R$ 8.54 R$ 82,838.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Sell June 18, 2013 31,500 R$ 8.15 R$ 256,725.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Sell June 18, 2013 28,600 R$ 8.21 R$ 234,806.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Sell June 18, 2013 32,800 R$ 8.34 R$ 273,552.00 Shares Preferred AGORA CORRETORA DE TITULOS E VALORES MOBILIARIOS S/A Sell June 18, 2013 2,200 R$ 8.36 R$ 18,392.00 Saldo Final Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 16 Under 0.01% Under 0.01% Shares Preferred 2,392,141 1.77% 0.86% CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between June 01, 2013 and June 30, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Fiscal Committee ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 0 0% 0% Shares Preferred 2,169 Under 0.01% Under 0.01% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage House Operation Day Quantity Price Volume (R$) Shares Preferred Banco do Brasil Buy June 06, 2013 23,000 R$ 8.69 R$ 199,870.00 Shares Preferred Banco do Brasil Buy June 06, 2013 11,500 R$ 8.68 R$ 99,820.00 Shares Preferred Banco do Brasil Buy June 06, 2013 11,500 R$ 8.67 R$ 99,705.00 Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 0 0% 0% Shares Preferred 48,169 0.04% 0.02% CONSOLIDATED FORM Management and Related Person’s Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between June 01, 2013 and June 30, 2013 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Fiscal Committee (X) Shareholders Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 143,858,188 100.00% 51.62% Shares Preferred 30,531,210 22.62% 10.95% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Brokerage / House Operation Day Quantity Price (R$) Volume (R$) Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 143,858,188 100.00% 51.62% Shares Preferred 30,531,210 22.62% 10.95% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 10, 2013 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
